EXHIBIT 10.4

Summary of Non-Employee Director Compensation

For Service on the Board of Directors of Esterline Technologies Corporation

 

Compensation Paid to Non-Employee Directors

  

Annual retainer

   $         30,000

Attendance (in person) at Board meeting (per meeting fee)

   $ 1,500

Attendance (by phone) at Board meeting (per meeting fee)

   $ 750

Annual issuance of fully-paid Common Stock

   $ 60,000

Compensation for Attendance at Committee Meetings (in person or by telephone)

  

Attendance (in person) at Committee meeting (per meeting fee)

   $ 1,500

Attendance (by phone) at Committee meeting (per meeting fee)

   $ 750

Additional Compensation for Committee Chairpersons

  

Audit Committee

   $ 12,500

Compensation Committee

   $ 7,500

All Other Committees

   $ 5,000

Additional Compensation for the Lead Independent Director

   $ 25,000